                           Case 4:20-cr-00198-LPR Document 29 Filed 11/24/20 Page 1 of 4
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                              Eastern District of Arkansas
                                                                           )
              UNITED STA TES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                                   V.                                      )
                BENJAMIN LOPEZ-MENDOZA                                     )
                                                                           )         Case Number: 4:20-CR-00198-001 LPR
                                                                           )         USM Number: 02217-509
                                                                           )
                                                                           )          Sonia Fonticiella (appointed)
                                                                           )         Defendant's Attorney
THE DEFENDANT:                                                                                                    FILED
                                                                                                                U.S. DISTRICT COURT
~ pleaded guilty to count(s)

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
                                        1 of the Indictment

                                                                                                                  NOV 24      202
                                                                                                            EASTERN rnsrn.!GT ARKANSAS




  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                           Offense Ended
8 U.S.C. § 1326(a)                 Illegal Re-entry after Deportation, a Class E Felony                       12/16/2019             1




       The defendant is sentenced as provided in pages 2 through          _ _4_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               Dis        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                            11/24/2020




                                                                         Signature




                                                                                        Lee P. Rudofsky, United States District Judge
                                                                         Name and Title of Judge




                                                                         Date
                           Case 4:20-cr-00198-LPR Document 29 Filed 11/24/20 Page 2 of 4
AO 2458 (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page   -=2-   of   4
DEFENDANT: BENJAMIN LOPEZ-MENDOZA
CASE NUMBER: 4:20-CR-00198-001 LPR

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

 TIME SERVED




      D The court makes the following recommendations to the Bureau of Prisons:




      ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.      D p.m.       on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                      to

at _ _ _ _ _ _ _ _ _ _ __ _ _ __ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                          By - - - - - - - - - - - - - -- - -- - -
                                                                                             DEPUTY UNITED STATES MARSHAL
                            Case 4:20-cr-00198-LPR Document 29 Filed 11/24/20 Page 3 of 4
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _   _ _ of
DEFENDANT: BENJAMIN LOPEZ-MENDOZA
CASE NUMBER: 4:20-CR-00198-001 LPR
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 NO Supervised Release




                                                       MANDATORY CONDITIONS
1.   You must not commit another federal , state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 20901 , et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                          Case 4:20-cr-00198-LPR Document 29 Filed 11/24/20 Page 4 of 4
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                         Judgment -          4_ of
                                                                                                                      Page _ _               4
DEFENDANT: BENJAMIN LOPEZ-MENDOZA
CASE NUMBER: 4:20-CR-00198-001 LPR

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     •      Lump sum payment of$                             due immediately, balance due

             •    not later than                                  , or
             •    in accordance with
                                         •    C,
                                                    •    D,
                                                              •    E, or    D F below; or

B     •      Payment to begin immediately (may be combined with            DC,      D D,or      D F below); or

C     D      Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ ___ (e .g., 30 or 60 days) after the date of this judgment; or

D     D      Payment in equal      _ _ _ _ _ (e .g., weekly, monthly, quarterly) installments of $ _ __ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e .g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     D      Payment during the term of supervised release will commence within _ _ _ __ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     liZl   Special instructions regarding the payment of criminal monetary penalties:

             Court waived $100.00 special assessment fee.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                               Joint and Several                Corresponding Payee,
      (including defendant numbe,)                        Total Amount                    Amount                          if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecut10n and court costs.
